        Case: 3:19-cv-00856-jdp Document #: 66 Filed: 10/23/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 ASCION, LLC,

                                Plaintiff,
                                                                   OPINION and ORDER
         v.
                                                                        19-cv-856-jdp
 ASHLEY FURNITURE INDUSTRIES, INC.,

                                Defendant.


       Plaintiff Ascion, LLC wants to amend its infringement contentions to accuse some

additional leg assemblies sold by defendant Ashley Furniture Industries, Inc. Ashely Furniture

contends that it’s too late for such an amendment. The dispute has spawned two motions, now

fully briefed. Ashley Furniture moves to strike portions of Ascion’s expert report that describe

the infringement theories not included in Ascion’s initial infringement contentions. Dkt. 47.

Ascion moves to amend its infringement contentions to reflect the infringement theories

included in its expert report. Dkt. 51.

       After the deadline for amendments to pleadings, amendments to infringement

contentions are considered under Fed. R. Civ. P. 15, which states that the court should freely

give leave when justice so requires. Justice is not served if there is undue delay or prejudice to

the opposing party. In patent infringement cases, the court grows increasingly reluctant to allow

amendments to infringement contentions as other case deadlines approach.

       Ascion had exemplars of the leg assemblies it now accuses in April. The parties are still

fussing over which assemblies are used in which products, but that’s a matter that relates to

damages, not infringement theories. Ascion could have amended its infringement contentions

in April; the delay is not justified.
        Case: 3:19-cv-00856-jdp Document #: 66 Filed: 10/23/20 Page 2 of 2




       Prejudice to Ashley Furniture is inevitable. The amended infringement contentions

involve new applications of the claim elements to different structures. It’s not as though Ascion

were simply identifying new products that use the previously accused assemblies. Sure, the

various assemblies are all variations of the multi-part, variable height concept. But when the

asserted claims are narrow ones, with limitations carefully drawn to distinguish prior art, subtle

differences matter. If the new infringement contentions were allowed, Ashley Furniture would

be entitled to update its prior art investigations, invalidity contentions, and claim construction

positions. And that would require updated expert reports.

       It’s too late in the case to accommodate Ascion’s expanded infringement theory. We

are already on the eve of the dispositive motions deadline, November 2, 2020.



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiff Ascion’s motion for leave to amend its infringement contentions is
          DENIED.

       2. Defendant Ashley Furniture’s motion to strike portions of plaintiff’s expert report
          is GRANTED.

       Entered October 23, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
